Citation Nr: 1039652	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-25 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to initial disability rating in excess of 30 percent 
for a psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The veteran served on active military duty from February 1968 to 
February 1970.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, granting 
service connection and assigning an initial rating for PTSD 
effective from the July 29, 2004, date of receipt of claim.  The 
Board herein construes a July 2005 submission of the Veteran as 
constituting a substantive appeal perfecting the Veteran's appeal 
of the initial rating claim.  Prior to that submission, by a May 
2005 Decision Review Officer decision, the Veteran was granted an 
increased evaluation to 30 percent for PTSD effective from July 
29, 2004.  By a February 2009 rating action, a Decision Review 
Officer (DRO) at the RO granted an increased evaluation for PTSD 
to 50 percent effective from January 10, 2009.  

The Board in August 2009 remanded the case for a Travel Board 
hearing, and that hearing was conducted at the RO before the 
undersigned Veterans Law Judge in September 2010.  A transcript 
of the hearing is contained in the claim file.

The psychiatric disorder claim on appeal was previously 
characterized as one for an increased evaluation for PTSD.  
However, the Board has herein construed submissions by the 
Veteran as supporting a perfected appeal of the initial rating 
assigned with service connection.  Accordingly, staged ratings 
are for consideration based on the initial rating assigned with 
service connection.  Fenderson v. West, 12 Vet. App 119 (1999).   

Additionally, in a recent judicial precedent, the U.S. Court of 
Appeals for Veterans Claims (Court) held that claims for service 
connection for PTSD include claims for service connection for all 
psychiatric disabilities reasonably raised by the Veteran or the 
evidentiary record, based on the inherent unreasonableness of 
imputing self-knowledge of mental conditions from which the 
Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In this case, the psychiatric disorder which is the 
subject of service connection may reasonably be construed more 
broadly as at least including anxiety disorder, based on a VA 
examiner who conducted an examination for compensation purposes 
in October 2004 and assessed that, while the Veteran's disorder 
did not meet the diagnostic criteria for PTSD, he did have an 
anxiety disorder causally linked to his experiences in service in 
Vietnam.  Subsequent examiners did diagnose PTSD, and thus a 
variously characterized psychiatric disorder is implicated in 
this case.  The Board has accordingly recharacterized the 
disorder on appeal more generally as a psychiatric disorder to 
include PTSD.  The Board notes, parenthetically, that in its 
August 2009 remand it characterized the claim as entitlement to 
an increased rating for "[PTSD], previously diagnosed as anxiety 
disorder."  The Board believes that it has now appropriately 
cured any past oversights regarding characterization of the claim 
on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The VA examiner at the Veteran's April 2006 VA psychiatric 
examination for compensation purposes noted that the Veteran was 
evasive in his responses and provided inconsistent statements at 
the examination.  The Veteran at first said that he did nothing 
during the day, but later in the interview informed that he took 
bike rides with his wife multiple times per week, and that he 
enjoyed performing repair projects around the house.  The Veteran 
also at first said that he had no social contacts and stayed home 
alone with his wife, but later admitted that he maintained 
contacts with his friends at work and remained actively involved 
in his union despite his recent retirement, and also actively 
participated in American Legion activities.  Further, the Veteran 
reported at that examination that he had a fifty-fifty chance of 
killing himself, but upon undergoing emergency psychiatric 
hospitalization on the basis of that report the Veteran denied 
having suicidal ideation, though he reported having had such 
thoughts in the past.  

These questions of the Veteran's accuracy as a historian are 
particularly pertinent to the present claim.  The Veteran has 
claimed significant work impairment or inability to work due to 
his PTSD, and varied accounts by the Veteran of circumstances 
surrounding his ceasing work potentially substantially impact the 
rating or staged ratings to be assigned for his PTSD.  

The Veteran has submitted multiple statements from his treating 
VA psychiatrist, as well as from his Vet Center social worker, 
suggesting a greater level of disability than that reflected in 
the initial ratings assigned.  His social worker in an August 
2010 statement informed that the Veteran's "inability to focus 
on simple tasks led to early retirement from the [railroad]."  
She then also noted that the Veteran was having "difficulty with 
motivation to seek structured activities in retirement and would 
benefit from vocational rehabilitation."  These statements by 
the social worker are difficult to reconcile with each other, 
since if the Veteran was forced to retire due to inability to 
focus on even simple tasks, there would be little prospect for 
gainful employment, and hence no justification for vocational 
rehabilitation.  This conflict notwithstanding, the social worker 
also then noted the following: 

[The Veteran's] presenting problem [includes] 
depression, sleep disturbance, nightmares, intrusive 
thoughts, profound survivor guilt, anger and rage, 
inability to concentrate and focus on the simplest 
tasks and is isolative with great difficulty in 
developing and maintaining meaningful relationships 
with peers.  He has additionally developed increased 
anxiety, occasional panic attacks and more intense 
hypervigilance.

The social worker then assigned a Global Assessment of 
Functioning (GAF) score of 45.  (The GAF scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267, 
quoting the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV) at 32.  
GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, occupational 
or school functioning (e.g., no friends, unable to keep a job).  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). )

In a September 2005 statement, the Veteran's treating 
psychiatrist reported as follows:  

[The Veteran] has found that his concentration, 
anxiety level, and level of frustration have gotten 
to a level at which he cannot work.  He sleeps 
poorly, with medication, suffers from nightmares and 
is very anxious much the time.  At this point, I 
must say that he is unable to work.

In a statement provided in August 2010, the same treating 
psychiatrist informed, "In 2005, he was forced to leave his job, 
which he liked, because he could not handle the stress of getting 
there as well as other stresses it entailed.  On that basis, I 
would have to say that he is not employable due to this 
condition."  However, this treating psychiatrist in his 
submitted statements entirely failed to note that the Veteran's 
retirement followed a 30-year work career as a unionized 
employee.  

In contrast, notably in a May 2006 psychiatric treatment record, 
the Veteran reported that he had initially ceased his work for 
the railroad based on disability, and thereafter went on regular 
longevity retirement.  The nature of disability precipitating the 
initial work cessation was not noted.  At other times, the 
Veteran has reported having retired after working for the 
railroad for 30 years.  At his September 2007 VA psychiatric 
examination for compensation purposes, he said that he had 
retired from his work in maintenance for a railroad in 2005.  He 
also then asserted that toward the end of his career he had 
received less challenging assignments and had become more easily 
angered and had more difficulty getting along with his co-
workers.  Also at that examination, he reported having increased 
symptoms of PTSD and anxiety beginning around 2000.  This account 
by the Veteran of interpersonal difficulties at work differs from 
his self-report at an October 2004 VA examination for 
compensation purposes, when he specifically denied any 
interpersonal difficulties during his 30-plus years of work at 
the railroad, prior to his current retirement.  However, the 
Veteran did, at that October 2004 examination, report anxiety 
episodes, including at work, which he related to experiences in 
service.  

At his November 2008 VA psychiatric examination, the Veteran also 
reported retiring from a railroad company after working for them 
for 30 years.  He then reported that the retirement had been 
difficult because he missed the companionship and the sense of 
meaning he derived from his work.  However, he did not then 
report that psychiatric impairment contributed to the retirement.  

At that November 2008 examination the Veteran reported spending 
most of his time watching television, attending group sessions at 
the Vet Center twice weekly, and otherwise having no friends and 
not socializing except at infrequent veterans' events.  This 
social isolation is notably contrary to above-noted admissions 
the Veteran made at his April 2006 VA psychiatric examination for 
compensation purposes, and thus either constitutes an increase in 
severity of disability since April 2006 or yet another example of 
inconsistent statements.  

The Board finds significant discrepancies, as detailed above, 
regarding the precise history of the Veteran's retirement and the 
nature of his psychiatric disorder including PTSD and its 
contribution to that retirement.  Thus, unanswered questions 
remain regarding the true past and present severity of 
psychiatric disability and the resulting impact on capacity for 
employment.  Was the Veteran's retirement early or premature and 
due to psychiatric disability, as the Veteran's treating social 
worker has reported, or was the retirement merely a regular 
retirement based on a career of 30 years' work?  Did psychiatric 
symptoms impair work prior to the retirement, and was this 
documented in work records as a basis of any disability 
retirement?  Most pertinent, is the Veteran unable to obtain or 
sustain substantially gainful employment due to his psychiatric 
disorder including PTSD, so as to warrant a higher disability 
rating on that basis?  See 38 C.F.R. § 4.16 (2010) (total 
disability rating based on unemployability due to service-
connected disability).  

The RO has not attempted to obtain records from the Veteran's 
former employer, and it appears that such records must be 
obtained to help resolve questions about the impact of PTSD on 
employment or employability.  A social and industrial survey 
would also be of assistance to clarify the Veteran's past work 
history, retirement, and actual activities post retirement.  

In addition, statements of record since the Veteran's most recent 
VA examination in November 2008 - including by the Veteran's 
treating social worker in her August 2010 submitted statement, 
and by the Veteran's representative at the September 2010 hearing 
(based upon that representative's reported personal knowledge of 
the Veteran) - are to the effect that the Veteran's psychiatric 
disorder has increased in severity since that most recent VA 
examination.  Accordingly, upon remand an additional VA 
examination is required to address the current nature and 
severity of the Veteran's psychiatric disorder to include PTSD.  
38 C.F.R. § 3.327(a) (2010); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Court has held that VA's duty to assist a 
veteran in obtaining and developing available facts and evidence 
to support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.   Littke v. Derwinski, 1 Vet. 
App. 90 (1990). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA letter, 
informing of the complete notice and duty-to-
assist provisions as applicable to his claim here 
remanded.  In particular, advise him that his 
claim is being considered for the entire initial 
rating interval beginning from the July 29, 2004, 
date of service connection.  Also inform him that 
the claim is being considered for a psychiatric 
disorder to include PTSD, and thus the rated 
disability includes any additional psychiatric 
disability beyond manifestations only of PTSD.  
The letter should explain the relative roles of 
VA and the Veteran in obtaining evidence to 
support the claim.  The letter should ask the 
Veteran to submit any evidence he has, and should 
inform him that it is ultimately his 
responsibility to see that pertinent evidence is 
received.

2.  Schedule the Veteran for a VA social and 
industrial survey.  The claims folders, to 
include this Remand, must be made available to 
the examiner for review in conjunction with the 
examination.  (The Board notes that a VA 
psychological examination is not an acceptable 
substitute for a social and industrial survey.)  
A detailed work history should be obtained from 
the Veteran.  The examiner should address the 
Veteran's levels of occupational and social 
functioning.  To the extent possible, the 
examiner should comment on the degree of social 
and industrial impairment which the Veteran 
experiences as a result of his current 
psychiatric disability, to include PTSD.  The 
examiner should attempt to ascertain the nature 
and extent of the Veteran's social as well as 
work-like activities currently, notwithstanding 
the Veteran's retirement.  His involvement and 
participation in union  activities as well as 
American Legion activities should also be 
ascertained, and these should be reconciled with 
the Veteran's statements at his April 2006 VA 
psychiatric examination.  

The surveyer is advised to review and comment on 
the Veteran's contradictory statements concerning 
his PTSD symptoms and occupational and social 
history, including statements made at his 
September 2010 hearing, as well as statements as 
documented in VA examinations conducted in 
October 2004, March 2005, April 2006, September 
2007, and November 2008.

After first obtaining the Veteran's assistance 
and authorization, the surveyer should contact 
the Veteran's former railroad employer, and 
request information regarding the circumstances 
of the Veteran's retirement, including the nature 
and degree of any disabilities that may have 
contributed to that retirement, and the nature 
and degree of any work impairment due to 
disabilities prior to the Veteran's full 
retirement.  Also ask the employer to inform of 
any interpersonal difficulties that may have 
arisen prior to the Veteran's retirement, 
including any that may be attributable to 
disability.  The examiner should associate and 
records and responses received with the claims 
file, together with the social and industrial 
survey report.

3.  Thereafter, afford the veteran a mental 
health examination for compensation purposes, to 
address the nature and severity of current 
psychiatric disorder to include PTSD.  The claims 
folders, to include this Remand, must be made 
available to the examiner for review in 
conjunction with the examination.  Any necessary 
and non-invasive tests and studies should be 
conducted.  The examiner should appropriately 
address standardized questions pertaining to 
psychiatric disability, and provide a complete 
explanation for all findings and conclusions.  

a.  The examiner should address psychiatric 
disability present generally, not merely 
PTSD, and in so doing should address any 
anxiety and depressive symptoms, or other 
mental health symptoms, and their impact on 
functioning.

b.  The examiner should consider all the 
evidence of record.  The examiner should 
also specifically consider reports of past 
VA psychiatric examinations for 
compensation purposes, as conducted in 
October 2004, March 2005, April 2006, 
September 2007, and November 2008, as well 
as the newly obtained social and industrial 
survey.  While the examiner should consider 
assertions of the Veteran regarding his 
psychiatric disability, past and present, 
and its effects, the examiner should 
consider these assertions in the context of 
questions of credibility of the Veteran 
reasonably raised by the record.  
Specifically, the examiner should note the 
Veteran's inconsistent assertions and 
changed narratives as recorded by the April 
2006 VA examiner, and should also note the 
Veteran's inconsistent assertions regarding 
the nature of his work interactions prior 
to retirement and the nature of his work 
retirement and reasons for that retirement.  
The examiner should note that statements by 
the Veteran's treating social worker and 
psychiatrist, as contained within the 
claims file, substantially rely on the 
Veteran's assertions regarding past 
employment, retirement, and capacity for 
employment, many of which statements have 
been contradicted by the Veteran in 
assertions to VA examiners for compensation 
purposes.  All of this is discussed in 
detail in the body of this remand, above.  

c.  The examiner should also inform his/her 
review with any records or responses 
obtained from the Veteran's past employer, 
including as may have been obtained by the 
social and industrial survey reviewer.  

d.  Thus, the examiner should consider the 
entire record as contained within the 
claims file, including medical and lay 
evidence, the and the credibility or lack 
of credibility of statements (if so 
indicated), and any other relevant evidence 
within the claims file.

e.  The examiner should also note that 
assertions by the Veteran and his 
representative's of an increased severity 
of disability since the November 2008 VA 
examination necessitated this remand 
examination.  

4.  Thereafter, the RO should readjudicate 
the remanded issue.  Because this is an 
initial rating claim, staged ratings should 
be considered, beginning from the July 29, 
2004, effective date of service connection 
for a psychiatric disorder to include PTSD, 
pursuant to Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case and afforded the 
appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

